 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   JOHN DAVID CANNON
 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                          Case No. 1:16-cr-00183 DAD-BAM
11                       Plaintiff,
12           v.                                          STIPULATION AND ORDER TO
                                                         CONTINUE RESTITUTION HEARING
13    JOHN DAVID CANNON,
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND BRIAN ENOS, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, JOHN CANNON, by and through his attorney of record,

19   DAVID A. TORRES hereby requesting that the restitution hearing currently set for Wednesday,

20   January 9, 2019, be continued to February 19, 2019 at 10:00 a.m.

21          AUSA Megan Richards was previously assigned to this case. Ms. Richards is no longer

22   with the United States Attorney’s Office in Fresno. AUSA Brian Enos was recently assigned to

23   the Cannon case.

24          Because of recent changes in the law regarding restitution in child pornography cases, Mr.

25   Enos has informed me that, assuming the Justice Department is timely funded, he will be offered

26   training in mid-January in the statutes potential impact on the restitution issues before the court.

27   Accordingly, the requested continuance will enable the government to properly advise the court

28   of any such impact. Moreover, because of the government shutdown, AUSA Enos is currently
                                                        1
 1   working without pay in an office with minimal office assistance because the appropriation that

 2   funds his office’s salaries has lapsed until further notice or action by Congress. The additional

 3   time also affords all counsel to resolve restitution matters before the scheduled hearings.

 4   ///
              IT IS SO STIPULATED.
 5                                                                Respectfully Submitted,
     DATED: 1/4/19                                                /s/ David A Torres           ___
 6                                                                DAVID A. TORRES
                                                                  Attorney for Defendant
 7
                                                                  DAVID CANNON
 8

 9
     DATED: 1/4/19                                                /s/Brian Enos ____ ________
10                                                                BRIAN ENOS
11                                                                Assistant U.S. Attorney

12

13                                                ORDER
14

15            IT IS HEREBY ORDERED that the restitution hearing currently set for January 9, 2019 is

16   continued to February 19, 2019 at 10:00 a.m.

17   IT IS SO ORDERED.
18
           Dated:   January 7, 2019
19                                                      UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                       2
